Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Bannier US 7926355 teaches a spiral attachment structure with the lateral engagement regions discussed by applicant as deficient regard to Tanabe (US 20160077491). 
Bannier’s application is for the application of “fastening to a spindle” – title. This is opposed to the claim limitation “a bearing for guiding a portion of a timepiece resonator shaft”. Those skilled in the art could plainly tell the difference between a bearing and a fastening structure. Moreover, when considering matters under 35 USC 103 it is worth considering that the difference in structure between Bannier and Tanabe is slight, the purpose and intention is not so slight. Thus the examiner provides no reasons for rejection under 35 USC 102 and 103. See applicant’s comments 3-10-21 in regard to Tanabe as a standalone reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






3-18-21
/SEAN KAYES/Primary Examiner, Art Unit 2844